DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered, but are not persuasive.  
Applicant argues for Satheesh to teach the amended claim 1 feature of receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device, Satheesh would have to disclose that the remote controller 114 is a remote controller of the STB 106 instead of a remote control of the TV 102.
Applicant’s arguments and the examiner’s previous 103 rejection relied upon the embodiment of Satheesh depicted in Fig. 1B where the remote control is of the TV 102.  However, upon further review, Satheesh teaches an embodiment where the remote control 604 is of a Media player 612 (Fig. 6).  In this embodiment, the SUR controller 620 may be used to control TV 102 via remote controller 604 (par. 76).  For example, a control signal may be transmitted from remote controller 604 of media player 612 to increase the volume on TV 102 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satheesh et al. (US 2018/0131891 A1) in view of Dunker et al. (US 2014/0196085 A1).
Regarding claims 1, 18, and 20, Satheesh teaches: A method, non-transitory computer-readable medium, and computing system comprising: 
identifying, by a playback device, a media device based on a control message received from the media device by way of an audio and/or video interface [A TV 102 having a SUR controller 118 may discover or otherwise identify devices that may be connected to (A/V) inputs of the TV (par. 38, Fig. 1B and 2).  HDMI-CEC control signals (par. 53).  Using HDMI communications to update and synchronize device table 500 (par. 71, Fig. 5)], 
[A/V source may be a STB 606, game console 608, Blu-ray player 610, or media player 612 (par. 75, Fig. 6)] 
switching, by the playback device, from providing media content received from the identified media device to providing replacement media content [changing the active source input device (par. 45).  TV 602 changes the channel on STB 606 (par. 77-78, Fig. 6)]
while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device [A control signal may be transmitted from remote controller 604 of media player 612, such as to increase the volume or change the channel on TV 102 (e.g., according to flowchart 300 of FIG. 3 and/or flowchart 400 of FIG. 4). Media player 612 transmits the control signal to TV 602 via an HDMI connection between them (par. 41 and 77-78, Fig. 2, 3, and 6)] 
determining, by the playback device, a playback-modification action corresponding to the instruction and the identified media device [the control signal is to change the channel on TV 602 by STB 606, so this control signal is provided from TV 602 to STB 606 via the HDMI connection (par. 78, Fig. 6)] and 
modifying, by the playback device, playback of the replacement media content in accordance with the playback-modification action [The channel is changed by STB 606, which is the active A/V device, and the channel displayed on TV 602 is changed (par. 78, Fig. 6)].
Satheesh does not explicitly disclose: the replacement media content is stored in a database of the playback device.
[client device 140 may include a content insertion system 150 that may include a database 155 that stores replacement content and may insert the replacement content to be displayed (par. 22, 25, 39, and 41, Fig. 1 and 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Satheesh and Dunker before the effective filing date of the claimed invention to modify the method of Satheesh by incorporating the replacement media content is stored in a database of the playback device as disclosed by Dunker.  The motivation for doing so would have been to reduce the time required to retrieve and display the replacement content (Dunker – par. 41).  Therefore, it would have been obvious to combine the teachings of Satheesh and Dunker to obtain the invention as specified in the instant claim.
Regarding claim 2, Satheesh and Dunker teach the method of claim 1; Satheesh further teaches: determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to the identified media device [selecting to change channel to the user selected channel (par. 65-67, Fig. 1B, 2, and 3) or pause the content, fast forward, or rewind (par. 95-96, Fig. 10)].
Regarding claim 3, Satheesh and Dunker teach the method of claim 2; Satheesh further teaches: obtaining the set of playback-modification actions corresponding to the identified media device [functions/commands for an A/V device (par. 95 and 100-101, Fig. 10)].
Regarding claims 5 and 19, Satheesh and Dunker teach the method of claim 1; Satheesh further teaches: the audio and/or video interface comprises a High-Definition Multimedia Interface (HDMI) interface [HDMI interface (par. 51 and 60, Fig. 1B and 2)], and 
[CEC control signals (par. 53, 73-74, and 77, Fig. 1B and 2)].
Regarding claim 9, Satheesh and Dunker teach the method of claim 1; Satheesh further teaches: the instruction comprises an instruction configured to cause performance of a channel-change operation, and wherein the playback-modification action comprises causing the display of the replacement media content to cease [the control signal from remote controller 604 is to change the channel being watched on TV 602 by STB 606 and the control signal is provided to STB 606 to change the channel (par. 78, Fig. 2, 3, and 6)].
Regarding claim 15, Satheesh and Dunker teach the method of claim 1; Satheesh further teaches: the instruction comprises a playback-speed adjustment, and wherein modifying playback of the replacement media content comprises adjusting a playback speed at which the replacement media content is provided [fast forward (FFW) or rewind (RWD) instruction (par. 42 and 95, Fig. 6 and 11)].
Regarding claim 16, Satheesh and Dunker teach the method of claim 1; Satheesh further teaches: the playback device comprises a television [TV 602 (Fig. 6)], and 
Dunker further teaches: wherein providing the replacement media content for display comprises providing the replacement media content for display using a media player [the client device 140 may include a tuner configured to receive a stream of video content and play the stream of video content (par. 18, Fig. 1)].
Regarding claim 17, Satheesh and Dunker teach the method of claim 16; Dunker further teaches: the replacement media content is an advertisement [A replacement video may be a commercial (par. 22)].
Claims 4, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Satheesh et al. (US 2018/0131891 A1) in view of Dunker et al. (US 2014/0196085 A1) and further in view of Cremer et al. (US 2017/0150213 A1).
Regarding claim 4, Satheesh and Dunker teach the method of claim 2; Dunker further teaches: generating, by the playback device, a fingerprint from a portion of media content received from the media device [(par. 20, Fig. 1)].
Satheesh and Dunker do not explicitly disclose: the identifying is further based on the fingerprint.
Cremer teaches: the identifying is further based on the fingerprint [generate a fingerprint from a frame or block of frames within the video (par. 34 and 41, Fig. 1).  Identify the set-top box 140 by comparing received video data to a database (par. 64 and 103-104, Fig. 1 and 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Satheesh, Dunker, and Cremer before the effective filing date of the claimed invention to modify the method of Satheesh and Dunker by incorporating the identifying is further based on the fingerprint as disclosed by Cremer.  The motivation for doing so would have been to select a template for replacement video based on the identified set-top box (Cremer – par. 22).  Therefore, it would have been obvious to combine the teachings of Satheesh and Dunker with Cremer to obtain the invention as specified in the instant claim.
Regarding claim 10, Satheesh and Dunker teach the method of claim 1; Satheesh and Dunker do not explicitly disclose: determining the playback-modification action comprises (i) determining an overlay corresponding to the instruction and the identified media device and (ii) determining a region within a display of the playback device corresponding to the overlay, and 
Cremer teaches: determining the playback-modification action comprises (i) determining an overlay corresponding to the instruction and the identified media device [overlay module 330 determines which content to overlay based on the identified set-top box (par. 66, Fig. 3).  The user may command to display a menu (par. 91) and the menu may be overlaid in region 610 (par. 74, Fig. 6)] and 
(ii) determining a region within a display of the playback device corresponding to the overlay [region 620 (par. 74, Fig. 6)], and 
wherein modifying playback of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content when the identified media device provides the overlay for display [performs an alpha (transparency) blend by superimposing the menu on the replacement video stream using an alpha value defined in the template (par. 26, Fig. 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Satheesh, Dunker, and Cremer before the effective filing date of the claimed invention to modify the method of Satheesh and Dunker by incorporating determining the playback-modification action comprises (i) determining an overlay corresponding to the instruction and the identified media device and (ii) determining a region within a display of the playback device corresponding to the overlay, and wherein modifying playback of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content when the identified media device provides the overlay for display as disclosed by 
Regarding claim 11, Satheesh, Dunker, and Cremer teach the method of claim 10; Cremer further teaches: modifying the transparency of the region comprises applying an opacity mask to the region [Based on the particular menu being displayed, the video overlay module 330 identifies the mask to apply (par. 91, Fig. 6).  Transparency mask (par. 107)].
Regarding claim 12, Satheesh and Dunker teach the method of claim 1; Satheesh further teaches: the instruction comprises an instruction to access a menu [(par. 36, Fig. 10)]. 
Satheesh and Dunker do not explicitly disclose: the playback-modification action comprises providing the menu within a first region of a display of the playback device and providing the replacement media content within a second region of the display.
Cremer teaches: the instruction comprises an instruction to access a menu [the client device 150 receives a user command to display a menu (par. 91)], and 
wherein the playback-modification action comprises providing the menu within a first region of a display of the playback device and providing the replacement media content within a second region of the display [providing a menu for the set-top box in region 410 and the video data in region 420 (par. 72, Fig. 4-6) using overlay module 330 (par. 86 and 91, Fig. 3 and 8)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Satheesh, Dunker, and Cremer before the effective filing date of the claimed invention to modify the method of Satheesh and Dunker by incorporating the instruction comprises an instruction to 
Regarding claim 13, Satheesh, Dunker, and Cremer teach the method of claim 12; Cremer further teaches: determining a template corresponding to the instruction and the identified media device [Based on the identified set-top box a template corresponding to the presented information is selected (par. 22).  Identifying a mask (template) based on the user command to display the menu (par. 91)], 
wherein the template specifies the first region and the second region [template may indicate the region (par. 87, Fig. 4-7)].
Regarding claim 14, Satheesh, Dunker, and Cremer teach the method of claim 13; Cremer further teaches: reducing a size of the replacement media content based on a size of the second region [the video data is scaled (e.g., shrunk) to be displayed in region 420 (par. 72 and 89, Fig. 4)].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Satheesh et al. (US 2018/0131891 A1) in view of Dunker et al. (US 2014/0196085 A1) and further in view of Agnihotri et al. (US 7,861,017 B2).
Regarding claim 6, Satheesh and Dunker teach the method of claim 5; Satheesh and Dunker do not explicitly disclose: the CEC message includes a logical address of the media device, the logical address being indicative of a device type of the media device, and wherein 
Agnihotri teaches: the CEC message includes a logical address of the media device, the logical address being indicative of a device type of the media device, and wherein identifying the media device comprises identifying the media device based at least on the logical address of the media device [HDMI devices with CEC implement a discovery protocol to announce their presence on the network and receive a physical and logical address.  The logical address may be used to identify the device type (col. 4, lines 21-24 and col. 5, lines 36-42, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Satheesh, Dunker, and Agnihotri before the effective filing date of the claimed invention to modify the method of Satheesh and Dunker by incorporating a logical address of the media device in the CEC message, the logical address being indicative of a device type of the media device, and wherein identifying the media device comprises identifying the media device based at least on the logical address of the media device as disclosed by Agnihotri.  The motivation for doing so would have been to discover the media device within the HDMI network and communicate over CEC at an optimal rate (Agnihotri – col. 4, lines 25-29 and col. 5, lines 40-42).  Therefore, it would have been obvious to combine the teachings of Satheesh and Dunker with Agnihotri to obtain the invention as specified in the instant claim.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Satheesh et al. (US 2018/0131891 A1) in view of Dunker et al. (US 2014/0196085 A1) and further in view of Hammer et al. (US 2017/0188088 A1).
Regarding claim 7, Satheesh and Dunker teach the method of claim 5; Satheesh and Dunker do not explicitly disclose: the CEC message includes a device vendor identifier (ID) of 
Hammer teaches: the CEC message includes a device vendor identifier (ID) of the media device, the device vendor ID being indicative of a manufacturer of the media device, and wherein identifying the media device comprises identifying the media device based at least on the device vendor ID of the media device [the audio/video processing unit 112 may communicate with a connected device 180 using CEC over an HDMI cable to retrieve information representative of a device identifier and/or device manufacturer (par. 55, Fig. 2, see also par. 46)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Satheesh, Dunker, and Hammer before the effective filing date of the claimed invention to modify the method of Satheesh and Dunker by incorporating the CEC message includes a device vendor identifier (ID) of the media device, the device vendor ID being indicative of a manufacturer of the media device, and wherein identifying the media device comprises identifying the media device based at least on the device vendor ID of the media device as disclosed by Hammer.  The motivation for doing so would have been to determine a displayable icon matching the device (Hammer – par. 55-56).  Therefore, it would have been obvious to combine the teachings of Satheesh and Dunker with Hammer to obtain the invention as specified in the instant claim.
Regarding claim 8, Satheesh and Dunker teach the method of claim 5; Satheesh and Dunker do not explicitly disclose: the CEC message includes an on-screen display name of the 
Hammer teaches: the CEC message includes an on-screen display name of the media device, and wherein identifying the media device comprises identifying the media device based at least on the on-screen display name of the media device [the audio/video processing unit 112 may communicate with a connected device 180 using CEC over an HDMI cable to retrieve information representative of a device identifier and/or device manufacturer (par. 55, Fig. 2, see also par. 46).  For example, Fig. 10 shows a device identifier (on-screen display name) of the media device.].
It would have been obvious to one of ordinary skill in the art, having the teachings of Satheesh, Dunker, and Hammer before the effective filing date of the claimed invention to modify the method of Satheesh and Dunker by incorporating the CEC message includes an on-screen display name of the media device, and wherein identifying the media device comprises identifying the media device based at least on the on-screen display name of the media device as disclosed by Hammer.  The motivation for doing so would have been to determine a displayable icon matching the device (Hammer – par. 55-56).  Therefore, it would have been obvious to combine the teachings of Satheesh and Dunker with Hammer to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424